Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 1 of 46 - Page ID#: 734



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

JOHN M. HIGGINS, et al.,              )
                                      )
      Plaintiffs,                     )                 Case No.
                                      )             5:18-cv-043-JMH
v.                                    )
                                      )         MEMORANDUM OPINION
KENTUCKY SPORTS RADIO, LLC,           )              AND ORDER
et al.,                               )
                                      )
      Defendants.                     )

                              ***
     This case presents a familiar situation where some sports

fanatics overreacted about the outcome of a basketball game.                   In

this instance, some fans and observers of the 2017 March Madness

Elite Eight basketball game involving the University of Kentucky

and University of North Carolina men’s college basketball teams

were upset about the outcome of the game.               Whether deserved or

not, much of the anger and blame was eventually directed at John

Higgins, a well-known NCAA college basketball official and one of

the officials on the three-person officiating crew for the 2017

Elite Eight game between Kentucky and North Carolina.

     But post-game gripes and snarky remarks that were initially

innocent enough quickly turned into something more sinister and

unfortunate.    Some angry fans and observers incessantly contacted

the Plaintiffs directly, resulting in thousands of calls to Mr.

Higgins’s   home    and   business    within    a    span   of   a   few    days.

Additionally,      many   individuals     posted    false   reviews    of    Mr.
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 2 of 46 - Page ID#: 735



Higgins’s business online and posted reviews about Higgins on

social media ranging from satirical to nasty.                 And they piled on,

some individuals even contacted Mr. Higgins’s family and made death

threats.

      Understandably        feeling   aggrieved,      the    Plaintiffs     pointed

their fingers squarely at the Defendants in this action, including

Kentucky Sports Radio, a company primarily devoted to coverage of

University of Kentucky sports.              In the days after the game,

Kentucky Sports Radio, Matt Jones, and Drew Franklin relentlessly

discussed the officiating in the Elite Eight game, including

publicizing    their    perception      that    Mr.    Higgins      was    at   least

partially responsible for Kentucky’s loss.                     Additionally, the

Defendants discussed the Higgins’ business and read and posted

reviews and comments from angry fans on various media platforms.

      In   response,    the    Plaintiffs      assert       that   the    Defendants

indirectly recruited an army of willing and upset fans to attack

the   Plaintiffs,      in    retribution    for       Mr.    Higgins’s     role   in

officiating the Elite Eight contest.               Moreover, the Plaintiffs

question the journalistic integrity of the Defendants and contend

that any efforts of the Defendants to call off the onslaught of

angry fans was disingenuous at best.

      Still, while Plaintiffs’ frustration is understandable and

their damages are real, in some instances the First Amendment to

the United States Constitution provides special protection to

                                        2
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 3 of 46 - Page ID#: 736



speech on matters of public concern, even if that speech is

revolting and upsetting.        In this instance, after reviewing the

entire record and considering the content, form, and context of

the allegedly tortious speech, the Court has reached the conclusion

that Defendants’ speech, broadcast in various forms on radio,

television, and the internet, involved matters of public concern.

Thus, the speech enjoys special protection and the First Amendment

prevents the Plaintiffs from using tort actions to silence and

punish the Defendants for engaging in protected speech.                       As a

result, the Plaintiffs may not recover on the claims pleaded in

the   amended   complaint    and   the       claims   must   be   DISMISSED   WITH

PREJUDICE.

                  I. Procedural and Factual Background

      While the parties frame the facts differently, the relevant

facts in this action are mostly undisputed. Plaintiff John Higgins

is a well-known National Collegiate Athletic Association (“NCAA”)

basketball official.        Mr. Higgins is also President and co-owner

of a company called Weatherguard, a commercial and residential

roofing, siding, and gutter contractor.               [DE 55, Amended Complaint

at 2, Pg ID 585].        Carol Higgins is co-owner, vice-president,

secretary, and treasurer of Weatherguard.               [Id.].

      Defendant    Kentucky    Sports         Radio    (“KSR”)    is   a   limited

liability company organized under the laws of the Commonwealth of

Kentucky.    Defendant Matt Jones is the founder, organizer, and a

                                         3
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 4 of 46 - Page ID#: 737



member of KSR.      Jones hosts a radio program on KSR and maintains

a blog on the KSR website.            KSR programming, which generally

contains coverage of University of Kentucky sports, especially

men’s basketball and football, is broadcast to more than forty

affiliate radio stations in Kentucky and is available online

through streaming platforms and podcasts.          Defendant Drew Franklin

is also a frequent contributor on KSR programs and the KSR website.

               A.     Post-Game Reaction and Commentary

     On March 26, 2017, Mr. Higgins was part of a three-person

officiating crew for an NCAA tournament “Elite Eight” game between

the University of Kentucky and University of North Carolina men’s

basketball teams.     [Id. at 3, Pg ID 586].       Kentucky lost the game.

After the game, some observers, including many University of

Kentucky basketball fans, criticized Mr. Higgins’s officiating.

     For instance, KSR host Matt Jones disparaged Higgins during

the UK Post-Game Show after the Elite Eight game.             Jones stated,

     I do think the officiating the first half was putrid.
     And John Higgins has been a part of some of Kentucky’s
     most painful losses. And I can tell you, I was sitting
     behind . . . [the] UK bench for the first half, . . .
     and [Kentucky Coach John Calipari] was not a happy camper
     with Higgins, . . . I get the feeling that that is not
     one of his favorite people and, you know, you heard in
     the postgame press conference, Cal said he thought they
     kind of got jobbed [sic] in the officiating . . . . 1

1The quoted language is produced as written in Plaintiffs’ amended
complaint [DE 55].    It is unclear to whether Mr. Jones said
“jobbed” or said robbed on the radio program.      Regardless, the
substantive meaning of Mr. Jones’s comment is substantially the
same.
                                      4
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 5 of 46 - Page ID#: 738




[Id. at 4, Pg ID 587].

      The next day, on March 27, 2017, an unknown individual created

a video titled “John Higgins [sic] Sabotage of Kentucky” and

uploaded the video to the video sharing platform, vimeo.com.

[Id.].     The video showed footage of the Elite Eight game with

overlaid commentary from UK Sports Radio announcers discussing and

criticizing the officiating during the game.             [Id.].     The video

ended with a photo of Higgins standing next to a Weatherguard

truck.     [Id.].   Written alongside the photo were Weatherguard’s

telephone number, Weatherguard’s website URL, the Higgins’ home

telephone number, and the following message, “Write a review of

him here http://www.facebook.com/rooferees.”            [Id.].

      Moreover, on March 27, Jones frequently discussed Higgins’s

officiating performance in the Elite Eight game on the KSR radio

program.       Jones read emails from listeners, including one from

“Anthony” stating, “I’m thinking of leaving a bad review on John

Higgins’s roofing Yelp page.” [Id.]. Jones also noted that people

had been publicly posting Higgins’s business card online.               Still,

Jones claims that he told viewers not to get into the officials’

private lives and discouraged listeners from contacting Higgins

and his business.     [DE 29, Answer at 6, Pg ID 203].

      Later in the radio broadcast, Jones read another email from

an   unknown    listener   that   said,   “I   was   against   trolling   John


                                      5
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 6 of 46 - Page ID#: 739



Higgins. Then I went and saw the name of his roofing company.”

[DE 55 at 5, Pg ID 588].               In response to the email, Jones said,

“Oh my goodness, you know what his roofing company[’s] name is? .

.   .   Rooferees    .    .    .   Seriously.       The     name   of   his    company    is

rooferees.com.”          [Id.].     Then, Jones proceeded to spell the name

of the company’s website address on the KSR radio broadcast,

stating, “R-O-O-F-E-R-E-E-S.com. Rooferees.”                          [Id.].      Finally,

Jones ended the conversation by saying, “Now I still don’t think

you should troll the guy but now I have less sympathy if his

[company’s] name is Rooferees.”                [Id.].

        Additionally, several articles were posted on the KSR website

on March 27, 2017.         One of the articles, written by Drew Franklin,

was titled “No more John Higgins please.”                     Drew Franklin, No more

John    Higgins     please.,       Kentucky        Sports    Radio,     Mar.    27,     2017,

http://kentuckysportsradio.com/basketball-2/no-more-john-

higgins-please/.           A   photo      of   Higgins      was    included     below     the

article’s title.         The photo included the international prohibition

sign over Higgins’s face and text that said, “NO MORE HIGGINS.”

[See DE 55 at 5, Pg ID 588].

        Franklin’s article began by saying, “John Higgins is terrible

at his job.”         Then, after additional commentary, the article

included screenshots of tweets from former Kentucky and NBA player

Rex Chapman, national sports columnist Dan Wolken, ESPN television

analyst     Jay   Williams,         and    former     Kentucky        and     current    NBA

                                               6
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 7 of 46 - Page ID#: 740



basketball player Karl Anthony Towns. All the tweets were critical

of the officiating in the Elite Eight game and some named Higgins

explicitly.       Furthermore, the article included video clips of

perceived bad calls by the officiating crew in the Elite Eight

game   and     more   commentary,   including          a    statement     that   said,

“Higgins’ whistle didn’t help UK’s chances, but the blame doesn’t

fall on the guys in stripes.”            Id.    Franklin also said, “Blaming

officials is never the way to go. But we can be critical of them,

which is what I am doing right now.”             Id.

       Unsurprisingly, many readers responded in the comment section

below the article on KSR’s website.                For instance, one person

wrote, “http://www.rooferees.com/about-us/ Can we get a gofundme

to put this guy on blast in Omaha?”            Another commenter stated that

he   put   a   link    to   Franklin’s       article       on   Higgins’s   website,

rooferees.com.        Moreover, one of the commenters posted a link to

the vimeo link of the “John Higgins [sic] Sabotage of Kentucky”

video.     Still, a handful of commenters discouraged blaming the

officials for the result of the game or discussed Kentucky’s

performance in the game more generally.

       The next day, March 28, 2017, Franklin posted another article

on the KSR website.         Drew Franklin, Barleycorn’s Tuesday Top 10,

Kentucky          Sports         Radio,            Mar.             28,          2017,

http://kentuckysportsradio.com/main/barleycorns-top-10/.                         Near

the end of the top ten, Franklin said, “8. John Higgin’s [sic]

                                         7
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 8 of 46 - Page ID#: 741



business is getting CRUSHED on its Facebook page.”             Id. (emphasis

in original).       Franklin said, “I won’t link the page because I

don’t completely agree with attacking his side hustle, but, man,

Big Blue Nation is destroying Higgins in the comments and reviews

of the business.”        Id.    Franklin’s next topic was titled “9.

Someone made a video package with all of Higgins’ bad calls from

the game.”       Id. (emphasis in original).      Franklin then said, “If

you can stand to watch it, here you go . . . ,” and included an

embedded link to the “John Higgins [sic] Sabotage of Kentucky”

video. 2   Id.

     Again, Franklin’s article elicited numerous comments from

readers.    Some commenters seemed to revel in the personal attacks

on Higgins and his business while other commenters indicated that

they found the personal attacks abhorrent.

     Around an hour after posting the second article, Franklin

posted a third article.         Drew Franklin, Talkin’ Higgins, a new

basketball target and more (Tuesday Show Thread), Kentucky Sports

Radio, Mar. 28, 2017, http://kentuckysportsradio.com/main/talkin-

higgins-a-new-basketball-target-and-more-tuesday-show-thread/.

Franklin’s article said, “It’s a busy day on KSR as Matt and Ryan


2 At the time of writing, the area where the video was embedded on
the KSR website says: “Sorry” and “This video does not exist.”
Still, Franklin’s article is still available on the KSR website
and it appears that Franklin had embedded the link to the video
from vimeo based on the title below the video that credits “cal
for the win.”
                                      8
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 9 of 46 - Page ID#: 742



. . . continue the hatred for John Higgins.           They’ll have that and

more on two hours of Tuesday morning KSR.            Join in on the fun by

calling (502) 571-1080.”        Id. (emphasis in original).         Below the

article text, Franklin included a link to the iHeartRadio stream

that would allow readers to listen to KSR and included a list of

affiliate radio stations across Kentucky that air the KSR radio

program.     Id.

     Then,     a   couple   minutes   later,    Franklin     posted    another

article.   Drew Franklin, Kentucky fans are really lighting up John

Higgins’ roofing business, Kentucky Sports Radio, Mar. 28, 2017,

http://kentuckysportsradio.com/basketball-2/kentucky-fans-are-

really-lighting-up-john-higgins-roofing-business/.                 Franklin’s

article began by saying: “We here at Kentucky-Sports-Radio-dot-

com do not condone the activity from Big Blue Nation on John

Higgins’ roofing company’s Facebook page. But like Big Blue Nation,

we are still upset over some of Higgins’ calls in the UK-UNC game,

so we can[,] and we will read the activity on the Facebook page.”

Id. (emphasis in original).           The article proceeded by posting

screenshots of posts on the Weatherguard Facebook page discussing

John Higgins and his officiating in the Elite Eight game.                   Id.

Some of the Facebook posts reproduced in Franklin’s article contain

particularly foul commentary and direct attacks.              Franklin ended

the article by saying, “Okay, but seriously, Big Blue Nation: maybe

stop doing this. It’s not a good look for us, especially the

                                      9
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 10 of 46 - Page ID#: 743



handful of comments wishing death.            Let’s chill just a little bit.

You can make fun of him all you want here, and we will.”                Id.

       That same day, on March 28, 2017, Jones began the KSR radio

program by discussing Weatherguard’s Facebook page.                Jones stated

that he did not advocate the Facebook postings, but said, “it

doesn’t mean it’s not funny.”         Additionally, Jones claimed that he

did not prompt the Facebook posts, saying, “you cannot blame this

on KSR. . . . Well, maybe you can because I told you he was a

roofer.”      Then, Jones claims that he implored his listeners to

stop attacking Mr. Higgins’s personal business.

       Next, Jones proceeded to read several of the Facebook posts

on the KSR radio program.      Later, Jones said, “I can’t stop reading

these John Higgins reviews,” and, “It looks like ten of them are

five stars, and all the rest of them are one star.”                  Jones read

more Facebook posts and said he believed that fans were so upset

that   they    had   no   other   way    to    express     their   frustration.

Additionally, Jones stated that he thought Higgins opened himself

up to the comments by linking his work as an official to his

company by naming his Facebook page “Rooferees.”                   Furthermore,

Jones acknowledged that some fans had called or tweeted saying

that they had called Weatherguard.             Jones said that these calls

were   funny   but   then   advised     fans    not   to   call    Weatherguard.

Finally, Jones ended the radio program by speculating on whether



                                        10
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 11 of 46 - Page ID#: 744



Higgins had gambled on the Elite Eight game and purposefully threw

the game to North Carolina.

      Shortly after the March 28 radio program, Franklin posted a

fourth article, titled “Call John Higgins’ business and you get

the FBI (or someone pretending to be FBI).”                 Drew Franklin, Call

John Higgins’ business and you get the FBI (or someone pretending

to    be    FBI),     Kentucky      Sports       Radio,      Mar.      28,        2017,

http://kentuckysportsradio.com/basketball-2/call-john-higgins-

business-and-you-get-the-fbi/.             Franklin    began    the    article      by

saying, “It’s really time to chill, BBN. Things have gotten so out

of control that if you call John Higgins’ roofing business, you

will be greeted by the FBI.”          Id. (emphasis in original).                 Then,

Franklin said that he had called the Weatherguard telephone number

and   someone    answered   the     call    by   saying     “Federal    Bureau      of

Investigation.”     Id.     Franklin concluded by saying that Higgins’s

officiating performance “sucked,” but that “the threats against

[Higgins] and his business [were] way out of line.”                   Id.

      Lastly, in the evening on March 28th, John Higgins was a topic

of discussion on the “Hey Kentucky” television program.                     The title

of the Hey Kentucky episode was “Higgins Pooped on my Roof” and

the segment about Higgins was called “Higgins Haters.”                  During the

television      program,    Jones     discussed       the    comments        on    the

Weatherguard Facebook page with local television personality and

stand-up comedian Lee Cruse.          Jones and Cruse laughed about the

                                       11
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 12 of 46 - Page ID#: 745



comments on the Weatherguard page and Jones said, “We’ve made our

point, let’s move on.”

   B.   Damages Suffered by Weatherguard and the Higgins Family

     According to the Plaintiffs, Weatherguard received over 3,000

telephone calls in the two days following the game.                      Higgins

reported    that    seventy-five     percent    of    the    telephone    calls

originated from Kentucky area codes.           These calls continued non-

stop for weeks, keeping legitimate Weatherguard customers from

reaching the business.

     Additionally, Weatherguard’s Google star rating went from 4.8

out of 5 to 1.2 out of 5 after the Elite Eight game. The Plaintiffs

claim that 181 false reviews were identified on Google.                  Making

matters worse, Google business searches are impacted by a company’s

star rating.       Thus, the bogus reviews from angered fans affected

potential customers’ ability to locate Weatherguard.

     Furthermore, some individuals filed false reports against

Weatherguard with the Better Business Bureau.               Some of the false

reports were easily identified by the names that were used, such

as the names of former Kentucky basketball coaches.                  Moreover,

Weatherguard’s Facebook page apparently received over 700 false

posts, resulting in Weatherguard removing the page from Facebook.

     Weatherguard’s      contact    information      was    also   provided   to

businesses, such as car dealerships, resulting in follow-up calls

to Weatherguard.        Additionally, Weatherguard received numerous

                                      12
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 13 of 46 - Page ID#: 746



telephone calls from angry fans.              Weatherguard employees wasted

time answering and following-up on these phone calls.

     Most disturbing, however, is that some individuals contacted

the Higgins family directly with nasty comments and threats.                For

instance, Ms. Higgins began receiving messages pertaining to Mr.

Higgins’s    officiating      performance      on   her    personal    Facebook

Messenger account.         The Higgins family also received anonymous

messages at their home, including death threats and other offensive

voice messages.       In response, the Sarpy County Sheriff and Omaha

Police Department added patrols around the Higgins family home and

Weatherguard employees were told to not work for several days.

               C.    Procedural History of Present Lawsuit

     On    October    3,   2017,   the    Plaintiffs      filed   a   four-count

complaint against the Defendants in the United States District

Court for the District of Nebraska.           [DE 1].   The complaint alleged

intentional infliction of emotional distress, invasion of privacy,

tortious interference with a business relationship, and civil

conspiracy under Nebraska law.           [Id.].

     In response, the Defendants moved to dismiss for lack of

personal jurisdiction or, in the alternative, for change of venue.

[DE 13].    On January 1, 2018, Defendants’ motion was granted in

part and denied in part.        [DE 20].       As a result, this action was

transferred to this Court pursuant to 28 U.S.C. § 1631.                [Id.; see

also DE 21].

                                         13
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 14 of 46 - Page ID#: 747



      Subsequently, the Defendants answered the Complaint [DE 29]

and then filed a motion to dismiss [DE 40].                 Then, with leave of

Court, the Plaintiffs filed an amended complaint, adding claims

for    negligence,        harassment,        and     engaging         in    harassing

communications, in addition to the four original tort claims, all

pleaded under Kentucky law.         [DE 55].

      The Defendants supplemented their motion to dismiss [DE 56].

The   Plaintiffs     responded     in   opposition        to    the    initial     and

supplemental motion to dismiss.         [DE 57].         Finally, the Defendants

filed a reply.      [DE 61].       As a result, this matter is ripe for

review.

                           II.   Standard of Review

      In diversity cases, while the Court must apply the substantive

law of the forum state, the federal pleading standards apply.                      See

Fed. R. Civ. P. 81(c)(1); Granny Goose Foods, Inc. v. Bhd. of

Teamsters    and   Auto    Truck   Drivers,        415   U.S.   423,       438   (1974)

(applying the Federal Rules of Civil Procedure to removed actions);

see also Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.

2009).     A plaintiff’s complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”     Fed. R. Civ. P. 8(a)(2).               While the plaintiff must

provide sufficient facts to support his claims, he need not provide

every fact that may be raised at trial.             See Scheid v. Fanny Farmer

Candy Shops, Inc., 859 F.2d 434, 436–37 (6th Cir. 1988) (“[A]

                                        14
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 15 of 46 - Page ID#: 748



complaint must contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under

some viable legal theory.” (internal quotation marks omitted)).

      A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the plaintiff’s complaint.           “While a complaint attacked by a

Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff's obligation to provide the ‘grounds’ of

his   ‘entitle[ment]     to   relief’    requires        more   than   labels   and

conclusions, and a formulaic recitation of the elements of the

cause of action will not do.”         Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal citations omitted).                 The complaint

must make factual allegations that, when accepted as true, state

a plausible claim for relief.            Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).     “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.    When   considering     plausibility,        the    court   construes     the

complaint in the light most favorable to the plaintiff.                 Strayhorn

v. Wyeth Pharms., Inc., 737 F.3d 378, 387 (6th Cir. 2013).

                               III.     Analysis

      Generally, the Defendants argue that the tort claims asserted

against them in this action fail for two reasons.                      First, the

Defendants move to dismiss under Federal Rule of Civil Procedure

12(b)(6), arguing that the Plaintiffs have failed to state claims

                                        15
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 16 of 46 - Page ID#: 749



upon which relief may be granted.          Second, the Defendants contend

that the First Amendment to the United States Constitution protects

their activity and that, as a result, Plaintiffs’ claims are barred

by First Amendment protections.

     Initially, the Plaintiffs argue that Defendants’ motion to

dismiss pursuant to Rule 12(b)(6) is procedurally deficient as to

claims brought in the initial complaint a successive Rule 12(b)

motion, since the Defendants previously moved to dismiss in the

District of Nebraska for lack of personal jurisdiction pursuant to

Rule 12(b)(2).      Additionally, the Plaintiffs maintain that they

have met the minimal pleading requirements to state claims upon

which relief may be granted and assert that the First Amendment

does not bar the tort claims asserted against the Defendants.

     To be clear, there are only two questions before the Court at

this juncture: (1) Whether Defendants’ motion to dismiss under

Rule 12(b)(6) is procedurally sound; and, (2) if so, whether

Plaintiffs’ state law tort claims may survive as a matter of law.

The second consideration may be broken into two parts: First,

whether the Plaintiffs have stated plausible claims under Kentucky

tort law; and second, whether the activity the Defendants engaged

in is protected by the First Amendment, barring Plaintiffs’ tort

claims.

     The general propriety of Defendants’ actions is not a proper

consideration for this Court.         Whether the Defendants should have

                                      16
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 17 of 46 - Page ID#: 750



acted differently under the circumstances is a question best left

to    the   court       of    public   opinion.    Presently,   the   principal

consideration before the Court is whether Plaintiffs’ tort claims

may proceed against the Defendants as a matter of law.

                   A.        Defendants’ Rule 12(b)(6) Motions

       As an initial matter, the Plaintiffs argue that Defendants’

initial motion to dismiss under Rule 12(b)(6) is procedurally

deficient as to claims brought in the original complaint as a

successive 12(b) motion after a responsive pleading.              [DE 57 at 2-

3, Pg ID 618-19].              In response, the Defendants provide numerous

reasons why the motion to dismiss is procedurally sound.

(1)    Effect   of  Amended            Complaint   on   Defendants’    Initial
       Motion to Dismiss

       Federal Rule of Civil Procedure 12(b) says that “[e]very

defense to a claim for relief in any pleading must be asserted in

the responsive pleading if one is required.”                Fed. R. Civ. P.

12(b).      Still, the Rule allows for seven defenses to be raised by

motion.      Id.             A motion asserting any of the specified 12(b)

defenses “must be made before pleading if a responsive pleading is

allowed.”     Id.

       Still, Rule 12 imposes a limit on further motions, saying,

“Except as provided in Rule 12(h)(2) or (3), a party that makes a

motion under this rule must not make another motion under this

rule raising a defense or objection that was available to the party


                                           17
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 18 of 46 - Page ID#: 751



but omitted from its earlier motion.”             Fed. R. Civ. P. 12(g)(2).

But a motion to dismiss for failure to state a claim upon which

relief can be granted may be raised “in any pleading allowed or

ordered under Rule 7(a).

        But here, whether Defendants’ initial motion to dismiss under

Rule 12(b)(6) was a successive 12(b) motion is of no moment since

the   Plaintiffs    received     leave     to   file   an   amended   complaint.

Plaintiffs’ initial complaint, filed in the District of Nebraska,

pleaded state law tort claims under Nebraska law.                   [DE 1 at 24-

27, Pg ID 24-27].        Of course, after this action was transferred

from the District of Nebraska to the Eastern District of Kentucky,

the ground shifted and so did the applicable law in this diversity

action.    The Commonwealth of Kentucky became the forum state after

transfer and the substantive law of Kentucky now applies to as the

rule of decision.        Based on the change in the procedural posture

of the action, the Plaintiffs moved for leave to file an amended

complaint.     [DE 53]

      Subsequently, after a status conference, the Court granted

Plaintiffs     leave     to   file   an    amended     complaint.      [DE   54].

Plaintiffs’ amended complaint superseded the original complaint,

thus making Defendants’ motion to dismiss the original complaint

moot.     Kentucky Press Ass’n, Inc. v. Kentucky, 355 F. Supp. 2d

853, 857 (E.D. Ky. 2005) (citing Parry v. Mohawk Motors of Mich.,

Inc., 236 F.3d 299, 306 (6th Cir. 2000) (holding that the amended

                                          18
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 19 of 46 - Page ID#: 752



complaint    supersedes    all   previous     complaints     and    becomes    the

operative pleading)); see also Glass v. Kellogg Co., 252 F.R.D.

367, 368 (W.D. Mich. 2008) (explaining that a motion to dismiss

claims in an original complaint is rendered moot when an amended

complaint is accepted by the court).

(2)   Effect of Defendants’ Supplemental Motion to Dismiss

      Still, that does not end the analysis because the Court also

granted the Defendants leave to file a supplemental motion to

dismiss.      Plaintiffs’     amended    complaint     rendered     Defendants’

initial motion to dismiss [DE 40] moot.                    But the procedural

appropriateness of the supplemental motion to dismiss [DE 56],

filed    after   the   amended    complaint,      is   a    different   matter.

Plaintiffs’ amended complaint not only pleaded the four tort claims

in the initial complaint under Kentucky law, but also added new

tort claims.     [See DE 55 at 16-20, Pg ID 599-603].              As such, the

Defendants had an obligation to respond to the amended complaint.

      Here, the Defendants chose to respond to the amended complaint

using a supplemental motion to dismiss in lieu of an answer.

Still,   while    Defendants’     motion     to   dismiss    is    styled   as   a

supplemental motion, it may be more properly construed as an

independent motion to dismiss the amended complaint.                  The Court

construes filings “by their substantive content and not by their

labels.”    See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-

0049, 2011 WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011).                        As a

                                        19
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 20 of 46 - Page ID#: 753



result, the Court construes Defendants’ supplemental motion to

dismiss [DE 54] as a motion to dismiss the amendment complaint and

will address the substantive arguments raised in that motion.

                           B.   Plaintiffs’ Tort Claims

      In the amended complaint, the Plaintiffs bring seven tort

claims arising under the laws of the Commonwealth of Kentucky.                          In

the   motion    to    dismiss,        the   Defendants        argue    that     the   First

Amendment      to    the   United      States     Constitution         proscribes      tort

liability      for    speech     addressing        matters      of     public    concern.

Furthermore, the Defendants contend that the three tort claims

added to the amended complaint fail as a matter of law.

(1)   Federal Pleading Standards

      Plaintiffs’ Amended Complaint alleges that the Defendants

committed seven torts, they are: (1) intentional infliction of

emotional      distress,        (2)    invasion        of    privacy,     (3)    tortious

interference        with   a    business    relationship         or    expectancy,      (4)

negligence,         (5)    harassment,           (6)        engaging     in     harassing

communications, and (7) civil conspiracy, aiding and abetting, and

complicity.

      Interestingly, the Plaintiffs did not plead a claim for

defamation.          In the response in opposition to the motion to

dismiss, the Plaintiffs use language such as “actual malice” and

“public figure” that are generally understood to be part of a

defamation analysis involving a public figure.                         Still, while the

                                            20
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 21 of 46 - Page ID#: 754



Plaintiffs were not required to plead every fact that may be raised

at trial, they are required to provide “a short and plain statement

of the claim.”      Fed. R. Civ. P. 8(a)(2).              Plaintiffs have provided

no short or plain statement in their amended complaint indicating

that they are raising a claim of defamation.                     As such, it appears

that Plaintiffs made a strategic decision not to bring a claim of

defamation against the Defendants.

       As   was   previously    discussed,         this    case    has   an   abnormal

procedural    posture.       Plaintiff          originally    brought     claims     for

intentional infliction of emotional distress, invasion of privacy,

tortious     interference      with    a    business       expectancy,      and    civil

conspiracy under Nebraska law.             [See DE 1].            After the case was

transferred from the District of Nebraska to the Eastern District

of Kentucky, the Defendants argued that the Plaintiffs had failed

to state claims based on the federal pleading standards for the

four    initial     claims     under       Kentucky       law.       [See     DE    40].

Subsequently, the Plaintiff amended their complaint with leave of

court, pleading the four original tort claims under Kentucky law

and adding new tort claims. The amended complaint made Defendants’

first motion to dismiss moot.

       In the supplemental motion to dismiss, the Defendants argued

the First Amendment is a complete bar to all the pleaded tort

claims and alternatively, that the Plaintiffs had failed to meet

federal pleading standards on the new tort claims in the amended

                                           21
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 22 of 46 - Page ID#: 755



complaint.    As such, the Defendants have technically only alleged

that   the   new    claims   brought      by   the   Plaintiffs,   negligence,

harassment, engaging in harassing communication, and aiding and

abetting, fail as a matter of law under the federal pleading

standards.

       As a general rule, “[o]ur adversary system is designed around

the premise that the parties know what is best for them, and are

responsible for advancing the facts and arguments entitling them

to relief.”        Castro v. United States, 540 U.S. 375, 386 (2003)

(Scalia, J., concurring in part and concurring in the judgment);

see also United States v. Samuels, 808 F.2d 1298, 1301 (8th Cir.

1987) (R. Arnold, J., concurring in denial of reh’g en banc)

(“[Courts] do not, or should not, sally forth each day looking for

wrongs to right. We wait for cases to come to us, and when they do

we normally decide only questions presented by the parties.”).

       Normally,    the   doctrine   of     constitutional   avoidance    would

counsel this Court to consider whether Plaintiffs’ claims fail to

meet federal pleading standards before addressing First Amendment

arguments.      The doctrine of constitutional avoidance implores

courts to avoid constitutional determinations when other grounds

exist for the disposition of a case.           See Ashwander v. Tenn. Valley

Auth., 297 U.S. 288, 347 (1936) (Brandeis, J., concurring) (“It is

not the habit of the court to decide questions of a constitutional

nature unless absolutely necessary to a decision of the case.”)

                                       22
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 23 of 46 - Page ID#: 756



(internal citation and quotations marks omitted).              But here, since

Defendants’ most recent motion to dismiss only alleged that the

three most recent state tort claims pleaded by the Plaintiffs fail

to satisfy federal pleading standards, the Court must necessarily

address the constitutional arguments.              As a result, Defendants’

defenses based on the First Amendment are considered below.

(2)   Effect of First Amendment Protections on Plaintiffs’ Tort
      Claims

      Defendants’    primary    argument     in    their    second   motion    to

dismiss is that the alleged tortious speech is protected by the

First Amendment to the United States Constitution. The Free Speech

Clause of the First Amendment says, “Congress shall make no law .

. . abridging the freedom of speech.”             U.S. Const. amend. I.       The

First Amendment has been incorporated against the states based on

the Due Process Clause of the Fourteenth Amendment, requiring that

states also protect the freedom of speech.                 Gitlow v. New York,

268 U.S. 652, 666-667 (1925) (“For present purposes we may and do

assume that freedom of speech and of the press—which are protected

by the First Amendment from abridgment by Congress—are among the

fundamental personal rights and ‘liberties’ protected by the due

process clause of the Fourteenth Amendment from impairment by the

States.”).

      In some limited circumstances, restrictions on speech may be

permitted.    For instance, the well-defined and narrow exceptions


                                      23
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 24 of 46 - Page ID#: 757



to freedom of speech include obscenity, Roth v. United States, 354

U.S. 476, 483 (1957), defamation, Beauharnais v. Illinois, 343

U.S. 250, 254–255 (1952), fraud, Virginia Bd. of Pharmacy v.

Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771 (1976),

incitement, Brandenburg v. Ohio, 395 U.S. 444, 447–449 (1969) (per

curiam), and speech integral to criminal conduct, Giboney v. Empire

Storage & Ice Co., 336 U.S. 490, 498 (1949).               Otherwise, courts

have been hesitant to restrict speech, regardless of form, even if

that speech is offensive or painful.

     a.     The First Amendment as a Bar to Tort Liability

     While the First Amendment protects speech that is positive,

agreeable, and uplifting, the First Amendment’s defense of free

speech    also   extends   to    speech    that   is   distressful,   hurtful,

offensive, and nasty.           The general solution to speech that is

distasteful, hurtful, or disparaging is more speech to the contrary

in the marketplace of ideas.

     This case presents a classic collision of rights situation.

On one hand, the Plaintiffs assert their right to privacy and to

be left alone.      On the other hand, the Defendants assert their

right to speak freely and openly.

     Contrary to Plaintiffs’ contention that the First Amendment

does not provide “cover” for Defendants’ tortious activity, the

First Amendment may serve as a defense in state tort suits in some

situations.      See, e.g., Hustler Magazine, Inc. v. Falwell, 485

                                      24
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 25 of 46 - Page ID#: 758



U.S. 46, 50–51 (1988).        As a general legal maxim, individuals may

not use tort actions to abridge and chill the freedom of speech

protected by the First Amendment.

       b.    Special Protections for Speech of Public Concern

       Whether      the   First   Amendment     prohibits     holding     these

Defendants liable for their speech will turn primarily on whether

the speech is of public concern, as determined by the circumstances

of this case.        See Snyder v. Phelps, 562 U.S. 443, 451 (2011).

“[S]peech on ‘matters of public concern’ ... is ‘at the heart of

the First Amendment's protection.’”            Dun & Bradstreet, Inc. v.

Greenmoss Builders, Inc., 472 U.S. 749, 758–759 (1985) (opinion of

Powell, J.) (quoting First Nat. Bank of Boston v. Bellotti, 435

U.S. 765, 776 (1978)).        “The First Amendment reflects ‘a profound

national commitment to the principle that debate on public issues

should be uninhibited, robust, and wide-open.’”             Snyder, 562 U.S.

at 452 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 270

(1964)).      As a result, “speech on public issues occupies the

highest rung of the hierarchy of First Amendment values, and is

entitled to special protection.”           Connick v. Myers, 461 U.S. 138,

145 (1983) (internal quotation marks omitted).

       In this case, the Defendants argue that the First Amendment

bars   the   tort    claims   asserted   by   the   Plaintiffs   because    the

allegedly tortious conduct only involves speech on matters of

public concern. In response, the Plaintiffs argue that Defendants’

                                      25
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 26 of 46 - Page ID#: 759



speech went beyond matters of public concern and that Defendants

directly engaged in activity that imposes tort liability.                   The

Plaintiffs note that Defendants did not simply limit their speech

to discussion of the Elite Eight basketball game or Mr. Higgins’s

officiating performance, but also called Weatherguard’s business

phone number on one occasion, shared the commentary of other third-

parties, and induced others to act badly.          Finally, the Plaintiffs

argue that the Defendants primarily rely on case law involving a

First Amendment defense to the tort of intentional infliction of

emotional distress.

     The Plaintiffs are correct that the Snyder opinion was limited

to the particular facts before the court and primarily dealt with

the tort of intentional infliction of emotional distress.                   See

Snyder, 562 U.S. at 460.        In Snyder, the Supreme Court held that

the First Amendment shielded members of the Westboro Baptist Church

who protested near the funeral of a military service member from

liability for intentional infliction of emotional distress.                 Id.

at 443-61.    In so holding, the Supreme Court found that the speech

of the protestors, even though extremely painful for the service

member’s family, was protected by the First Amendment because the

speech was in a public place and the messages highlighted matters

of public concern, including the fate of our Nation, homosexuality,

and issues involving the military.          Id. at 454-59.



                                      26
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 27 of 46 - Page ID#: 760



     Still, the legal concept announced by the Court in Synder is

not as limited as the Plaintiffs assert and applies to analogous

situations where a lawsuit seeks to impose tort liability for

speech dealing with a matter of public concern. The Snyder opinion

stands for the principle that the First Amendment may bar state

law tort claims in certain factual circumstances when the alleged

tortious conduct is speech on a matter of public concern in a

public place or forum.        As such, the legal principle from Snyder

does not appear to be limited to tort actions for intentional

infliction of emotional distress because it seems that the outcome

would have been the same in Snyder even if the tort claim pleaded

had been invasion of privacy or negligence.

     In fact, other courts have used Snyder to evaluate whether

the First Amendment bars tort claims in other contexts.                     For

instance, in Nwanguma v. Trump, the United States Court of Appeals

for the Sixth Circuit employed the Snyder framework to determine

whether then candidate Donald Trump’s words at a campaign event

constituted incitement to riot.         903 F.3d 604 (6th Cir. 2018).        In

holding that Trump’s words did not constitute incitement to riot,

the Sixth Circuit cited Snyder and examined the factual content,

form, and context of Trump’s speech. Id. at 611-13. Additionally,

the Sixth Circuit observed that “[i]n order to provide adequate

breathing space for public debate, the [Supreme] Court observed,

the First Amendment requires government tolerance of insulting and

                                      27
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 28 of 46 - Page ID#: 761



even outrageous speech.”        Id. at 612 (citing Snyder, 562 U.S. at

458).    Thus, the Sixth Circuit has employed the Snyder framework

in other circumstances to determine if speech on a matter of public

concern is protected by the First Amendment.

       As a result, in this case, the Court must make an independent

examination of the whole record and review the content, form, and

context of the speech that the Defendants engaged in to determine

if the speech falls within one of the “‘narrowly limited classes

of speech’ that do not enjoy First Amendment protection.”                   Id.

(quoting Hess v. Indiana, 414 U.S. 105, 107 (1973)). In performing

this    examination,   the   Court   accepts    all   well-pleaded     factual

allegations in the complaint as true but is “not required to accept

legal conclusions masquerading as factual allegations.”                 Id. at

611 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

(1)    Speech on a Matter of Public Concern

       “Speech deals with matters of public concern when it can be

fairly considered as relating to any matter of political, social,

or other concern to the community, . . .           or when it is a subject

of legitimate news interest; that is, a subject of general interest

and of value and concern to the public.”           Snyder, 562 U.S. at 453

(internal citations and quotation omitted).             In deciding whether

speech is of public or private concern, courts must “examine the

content, form, and context of that speech, as revealed by the whole

record.”    Id. (internal citations and quotations omitted).               When

                                      28
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 29 of 46 - Page ID#: 762



considering content, form, and context, “no factor is dispositive,

and it is necessary to evaluate all the circumstances of the

speech, including what was said, where it was said, and how it was

said.”     Id. at 454.        Finally, whether the character of the

statement was inappropriate or controversial “is irrelevant to the

question whether it deals with a matter of public concern.” Rankin

v. McPherson, 483 U.S. 378, 387 (1987).

(2)   Whether Defendants’ Speech Pertained to Matters of Public
      Concern
      At present, the parties do not appear to dispute that the

Elite    Eight   basketball    game     and   John   Higgins’s    officiating

performance in that game are matters of public concern.                     The

Plaintiffs assert, however, that other speech and commentary by

the Defendants did not involve matters of public concern and was

instead   intended    to   harm   the    Plaintiffs.      Specifically,     the

Plaintiffs allege that Mr. Jones acted with actual malice and that

the Defendants published statements from third-parties that they

knew were false, inciting others to contact the Plaintiffs and

comment on the Weatherguard Facebook page.




i.    Content and Form



                                        29
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 30 of 46 - Page ID#: 763



     The    content    of    Defendants’      speech 3,   while    varied,    was

broadcast on radio, television, and the KSR public webpage and was

primarily related to the John Higgins’s officiating performance in

the Elite Eight game, the name of Weatherguard’s website and

Facebook    page,   and     the   post-game    reaction    by     third-parties.

Initially, Defendants’ commentary involved a discussion of the

officiating during the Elite Eight game, with particular emphasis

on the perceived poor performance of Mr. Higgins while officiating

the game.    [See DE 55 at 4, Pg ID 587].

     Still, Defendants’ speech quickly transitioned to coverage

and commentary of the reaction of other third parties, even though

the emphasis continued to be on John Higgins.              On March 27, 2017,

Defendant Matt Jones frequently discussed Higgins’s officiating

performance in the Elite Eight game on his radio program.                [Id.].

Jones read emails from listeners stating that the viewers were

going to post poor reviews about Weatherguard online.                [Id.].

     Jones also announced the name of Weatherguard’s webpage,

“Rooferees” on the air, spelling the name for listeners.                [Id. at

5, Pg ID 588].      But Jones ended the conversation by saying, “Now

I still don’t think you should troll the guy but now I have less

sympathy if his [company’s] name is Rooferees.”              [Id.].




3 A more detailed recitation of the relevant facts, including a
more through analysis of the content and context of Defendants’
speech, is included in Part I above.
                                       30
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 31 of 46 - Page ID#: 764



     Much of Defendants’ speech was made in articles written by

Defendant Drew Franklin and posted on the KSR website.                      For

instance,    one   of   the   articles,    titled   “No   more   John   Higgins

please,” contained a photo of Higgins in his officiating uniform

with the international prohibition sign over Higgins’s face with

text that said, “NO MORE HIGGINS.”           This article said that John

Higgins was terrible at his job and included tweets from other

high-profile sports commentators and basketball players that were

critical of Higgins’s officiating performance.                   Finally, the

article ended with video clips of perceived bad calls by the

officiating crew in the Elite Eight game, including a statement

that said, “Higgins’ whistle didn’t help UK’s chances, but the

blame doesn’t fall on the guys in stripes.”            [Id.].

     Another article was posted on the KSR website that said in

part, “John Higgin’s [sic] business is getting CRUSHED on its

Facebook page.” Franklin said, “I won’t link [to] the page because

I don’t completely agree with attacking his side hustle, but, man,

Big Blue Nation is destroying Higgins in the comments and reviews

of the business.”

     Then, in the same article, Franklin said, “Someone made a

video package with all of Higgins’ bad calls from the game.”                The

referenced video was embedded on the same page as the article.

The video, titled “John Higgins [sic] Sabotage of Kentucky,” was

initially uploaded by an unknown creator the vimeo.com and was

                                      31
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 32 of 46 - Page ID#: 765



publicly    available.       Most    of    the    video    contains     replays    of

television footage of the Elite Eight basketball game between

Kentucky and North Carolina.         At the end of the video, a photo of

John   Higgins    is    included     alongside         Weatherguard’s    telephone

number, Weatherguard’s website URL, the Higgins’ home telephone

number, and a message that said, “Write a review of him here

http://www.facebook.com/rooferees.”              Finally, in a later article,

Franklin     admitted    that   he   called       the     Weatherguard    business

telephone number and someone claiming to be from the FBI answered

the call.

       Defendants’ additional coverage and commentary proceeded in

a similar vein.         A third article on the KSR website encouraged

readers to tune into the March 28, 2017, KSR radio broadcast to

“continue the hatred for John Higgins.”                 On the March 28th radio

broadcast,    Jones     discussed    John       Higgins    frequently    and    read

negative reviews from angry fans on the Weatherguard Facebook page.

Jones also acknowledged that some listeners had admitted to calling

Weatherguard’s telephone number.                 Jones also speculated about

whether    Higgins     was   gambling      on    the    Elite   Eight    game     and

purposefully threw the game to North Carolina.                   Finally, Jones

discussed Higgins on the “Hey Kentucky” television program in a

segment called “Higgins Haters.”

       Still, all the while, the Defendants, while acknowledging

that they found some of the posts and reviews funny, discouraged

                                          32
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 33 of 46 - Page ID#: 766



their   viewers    and    listeners    from     contacting     Higgins      or   his

business.    In fact, Franklin said that while he though Higgins’s

officiating performance “sucked,” he also felt that “the threats

against   [Higgins]      and   his   business   [were]   way    out    of    line.”

Similarly, Jones told fans that, “We’ve made our point, let’s move

on.”

ii.    Context

       Contrary to the assertion by the Plaintiffs that the game was

inconsequential, college basketball is a big business and fans

across the country take the game quite seriously. In fact, college

basketball    is   a   multi-billion-dollar        industry     in    the    United

States.     Dave Davies, Corruption, Scandal and The Multi-Billion

Dollar Business of College Basketball, NATIONAL PUBLIC RADIO, Oct. 25,

2018,            https://www.npr.org/2018/10/25/660499130/corruption-

scandal-and-the-multi-billion-dollar-business-of-college-

basketball (transcribed radio interview with Michael Sokolove).

College basketball is commonly aired live on television and is

covered on news programs. Many individuals pay significant amounts

of money to attend college basketball games and thousands of

individuals are employed as coaches, trainers, commentators, and

officials    for    college     basketball.         Finally,     many       arenas,

companies, and local economies enjoy direct and indirect financial

benefit from college basketball games and programming.



                                       33
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 34 of 46 - Page ID#: 767



       Additionally, the main event of NCAA men’s college basketball

is the “March Madness” NCAA tournament.                   There are entire shows

dedicated to this event.              Furthermore, many people participate in

March    Madness    bracket       pools    and    contests.        In     2017   alone,

approximately ninety-seven-million viewers watched parts of the

NCAA March Madness tournament.             Id.

       Furthermore,       the    Plaintiffs      all   enjoyed     some    direct     and

indirect benefit from John Higgins’s status as a well-known college

basketball official.            Directly, Higgins made money from his work

as a NCAA men’s college basketball official and gained notoriety

from his high-profile and frequent officiating assignments.                           See

Seth Davis, Up in the Air: John Higgins is one of the nation’s

most    visible,     wanted—and         loathed—basketball         referees,      SPORTS

ILLUSTRATED,       Jan.         28,     2016,         https://www.si.com/college-

basketball/2016/01/28/ncaa-basketballs-most-recognized-referee-

well-traveled-john-higgins.               Indirectly,         Higgins   utilized      his

notoriety as a high-profile college basketball official to market

his    roofing   business        by    using    the    name    “Rooferees”       on   the

Weatherguard website and Facebook page.

       Ultimately, NCAA men’s basketball, and the NCAA March Madness

tournament in particular, is not inconsequential.                          Obviously,

college basketball is an important sport and business for all

parties involved in the present lawsuit.                  Additionally, millions



                                           34
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 35 of 46 - Page ID#: 768



of Americans engage with the sport of men’s college basketball in

numerous ways, whether as casual observers or die-hard fans.

       Moreover, Defendants’ speech occurred close in time to the

Elite Eight game.     The Elite Eight game between Kentucky and North

Carolina occurred on March 26, 2017.            Most, if not all, of the

allegedly tortious speech in which the named Defendants engaged

occurred between March 26, 2017, right after the game, and March

28, 2017.    As a result, the Elite Eight game was certainly still

fresh on the mind of many viewers and commentators during the

period in question.

(3)    The Speech of the Defendants was on a Matter of Public Concern
       and Enjoys Special Protection Under the First Amendment

       Here, after construing all facts in Plaintiffs’ complaint as

true   and   considering    the   content,    form,    and   context    of   the

allegedly    tortious     speech,    Defendants’      speech   was     publicly

distributed and involved matters of public concern.              As a result,

Defendants’ speech deserves special protection under the First

Amendment.

       The Plaintiffs claim that the much of Defendants’ speech

transcended the boundaries of matters of public concern and invaded

their personal privacy.       But matters of public concern are not as

limited as the Plaintiffs contend.          Matters of public concern are

not limited to matters of political or governmental concern, but

also include matters of social or general news interest.


                                      35
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 36 of 46 - Page ID#: 769



      First, the content of the speech—the Elite Eight basketball

game—including John Higgins’s officiating performance in that game

and the subsequent reaction of fans—were all matters of public

concern.     Public concern pertaining to the Elite Eight game and

the   performance    of     certain     parties      to   that    game,    including

officials, does not cease at the final buzzer.                     Of course, the

game itself is clearly a matter of public concern, but so is the

post-game analysis and reaction.               In fact, many post-game shows

and analyses regularly involve analysts reviewing and commenting

on potentially questionable calls made by officials during crucial

periods of the game.        Additionally, here, the subsequent reaction

of fans posting fake reviews about Weatherguard and contacting the

Plaintiffs eventually became part of the overall news story about

the game and was widely reported in the local and national media.

      In   response,      the    Plaintiffs     claim     that    the     Defendants

intentionally      fanned       the   flames    of    discord     and     indirectly

recruited and incentivized an army of upset fans to attack the

Plaintiffs    in   retribution        for   perceived      poor   officiating     by

Higgins.     Of course, some individuals listening to Defendants’

programming may have felt emboldened or encouraged to publicly

express their anger toward Higgins.               But to hold the Defendants

responsible for these third-party actions would potentially quell

open debate and commentary on public events and issues.



                                         36
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 37 of 46 - Page ID#: 770



     Furthermore,      the    Defendants   counseled     their    viewers   and

listeners against contacting the Plaintiffs.           The Plaintiffs claim

that this discouragement was disingenuous, and maybe so, because

the Defendants laughed approvingly at some of the negative comments

and reviews just before or after discouraging people from engaging

in similar behavior. Still, the fact that the Defendants expressed

their disapproval of the actions of some viewers and fans cannot

be ignored in the entire context of the speech in question.

     Finally, much of Defendants’ speech, particularly the speech

with which the Plaintiffs take issue, involved the Defendants

discussing and commenting on the speech of others.               For instance,

the Defendants embedded a video containing Plaintiffs’ contact

information, including the Higgins’ home telephone number.              Still,

the video that the Defendants posted was publicly available online

for any viewer to see and much of the video simply contained clips

of television coverage from the Elite Eight game.                Additionally,

the Defendants read and commented on many fake reviews and posts

about the Plaintiffs.        Still, these comments were either posted on

public websites and social media platforms or emailed to the

Defendants by third-parties.        As a result, to the extent that any

of the speech or conduct alleged in the complaint is actionable

under the tort claims pleaded in Plaintiffs’ complaint, it is the

speech of unnamed third-parties, not the named Defendants in this

action.

                                      37
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 38 of 46 - Page ID#: 771



     Second, the form of the speech supports a finding that the

speech at issue here related to matters of public concern.                       All of

Defendants’ speech was broadcast orally on the KSR radio program,

on the “Hey Kentucky” television program on a local NBC affiliate

station, or in written form on the KSR website.                    All these forms

of media are widely broadcast and available to the public.                          Of

course, the Plaintiffs question the journalistic integrity of the

Defendants but that is of no moment in this analysis.                       One need

not be a Pulitzer Prize winning journalist to speak on a matter of

public concern in a public forum.

     Of course, just because speech is on a matter of public

concern   does    not    categorically          entitle    that   speech    to   First

Amendment     protection       in    all    circumstances.          Thus,    “[e]ven

protected speech is not equally permissible in all places and at

all times.”      Frisby v. Schultz, 487 U.S. 474, 480 (1988).

     Still, the Defendants in this action engaged in speech on a

radio program, a local television program, and a public website.

Defendant Franklin directly contacted the Plaintiffs once, by

placing   a   phone     call    to   the   publicly       available   Weatherguard

telephone number and immediately ending the call.                   Otherwise, the

named   Defendants      never    directly       contacted    or   interfered      with

Plaintiffs’ business or personal lives.                   Additionally, while the

Defendants may not have gone to great lengths to discourage the

third-party behavior at issue here, they certainly did not make

                                           38
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 39 of 46 - Page ID#: 772



anyone contact the Plaintiffs directly or encourage viewers to

make death threats toward the Plaintiffs.

     Third, and finally, the context of the speech at issue here

supports a finding that the speech in question pertained to matters

of public concern.      Most of the speech by the named Defendants as

alleged in the complaint occurred within roughly forty-eight hours

after the Elite Eight game.          The speech concerned the outcome of

that game, including the impact of the officiating.             Additionally,

Defendants’ speech included commentary about John Higgins, a well-

known NCAA college basketball official who officiated in the Elite

Eight game, and his business, Weatherguard, which was associated

with his officiating based on his use of the title “Rooferees” on

the Weatherguard website and social media platforms.             Finally, the

Defendants     discussed     post-game     reaction    by   angry    fans    by

discussing and reading angry posts targeting John Higgins and his

business.

     Ultimately,     while    some   of    this   discussion,    particularly

regarding Weatherguard and the fake online posts, may not be

directly related to the game, all of Defendants’ speech is still

related to the Elite Eight game and subsequent post-game reaction.

The discussion about John Higgins, his business, and the reaction

of angry fans was all part of a continuing post-game news story.

     As a result, seeing as Defendants’ speech pertained to matters

of public concern and was broadcast on public media platforms, the

                                      39
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 40 of 46 - Page ID#: 773



speech enjoys special protection under the First Amendment and

Plaintiffs’ tort claims must not be permitted to silence this

protected speech.        And for good reason.          The First Amendment

provides an outlet for individuals who feel aggrieved to alleviate

their anger and frustration by voicing their opinions and concerns

in a public forum without fear of retribution.             Here, the outcome

of the Elite Eight game clearly evoked a passionate response from

many fans and observers.       The free speech protections of the First

Amendment, within reason, allowed these individuals to express

their frustration without resorting to violence or other unlawful

behavior, even if the speech was unpleasant.

     Of course, that is not to say that the Plaintiffs do not have

valid   tort    claims    against     the   third-parties      who    directly

contacted, harassed, and made false comments about them.                 Here,

there is no doubt that some of the fans and third-parties crossed

the line of both common decency and are potentially open to civil

liability for their actions.           Still, the conduct of the named

Defendants involves speech concerning matters of public concern in

public and allowing the claims in this action to move forward,

even to discovery, would “constitute a forbidden intrusion on the

field of free expression.”          New York Times Co. v. Sullivan, 376

U.S. 254, 285 (1964).       As a result, the Plaintiffs have failed to

plead claims upon which relief may be granted and claims pleaded

in Plaintiffs’ complaint must be dismissed as a matter of law.

                                      40
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 41 of 46 - Page ID#: 774



(3)    The Kentucky Constitution as a Bar to Plaintiffs’ Claims

       Additionally, while not explicitly addressed or argued by the

parties,     the    free        speech    protections     found     in   the     Kentucky

Constitution may also bar the tort claims pleaded in Plaintiffs’

complaint.     The     Constitution         of    the   Commonwealth      of     Kentucky

provides similar protections for freedom of speech.                       Section 1 of

the    Kentucky      Constitution         protects       “[t]he   right     of     freely

communicating [one’s] thoughts and opinions.”                        Ky. Const. § 1.

Furthermore, Section 8 of the Kentucky Constitution expressly

protects the rights of freedom of speech and of the press.                            Ky.

Const. § 8.        It does not appear that the Kentucky Supreme Court

has directly addressed the question of whether state law tort

claims seeking to impose liability for speech on matters of public

concern may go forward considering the protections for free speech

found in the Kentucky Constitution.

       In   Champion       v.    Commonwealth,      the    Kentucky      Supreme    Court

quoted Snyder        for    the     principle     that    “Public     forums     enjoy   a

‘special position in terms of First Amendment protection’ because

of    the   critical    role       they    play    in    fostering    public      debate,

expression, and assembly.” 520 S.W.3d 331, 335 (Ky. 2017) (quoting

Snyder, 562 U.S. at 443).                 The Kentucky Supreme Court went on,

saying, “The true beauty of the First Amendment is that it treats

both Cicero and the vagabond as equals without prejudice to their

message. Freedom of speech does not exist for us to talk about the

                                             41
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 42 of 46 - Page ID#: 775



weather; to accept this liberty is to welcome controversy and to

embrace discomfort.”        Id. at 338.     Finally, in holding that a local

ordinance prohibiting panhandling on public sidewalks was subject

to strict scrutiny and was ultimately unconstitutional under the

First Amendment to the United States Constitution, the Court stated

that “[t]here is rarely a constitutionally valid reason for the

government to filter the topics for public discourse.”               Id.

     Furthermore, in J.C.J.D. v. R.J.C.R., while citing both the

United States and Kentucky Constitutions, the Kentucky Supreme

Court found that state law restrictions affecting free speech that

may result in disciplinary action to the speaker are subject to

strict scrutiny.      803 S.W.2d 953, 954-55 (Ky. 1991).          In the same

case, the Kentucky Supreme Court found that a Code of Judicial

Conduct    provision    that     prohibited     judicial    candidates     from

discussing their views on a disputed legal or political issue

violated the free speech rights of judicial candidates.                 Id. at

956-57.

     Applying these principles to the case at bar leads one to the

logical conclusion that, at least in most circumstances, state law

tort claims that impose civil liability on a speaker expressing an

opinion on or discussing a matter of public concern in a public

forum also run afoul of the free speech protections found in the

Kentucky and United States Constitutions.              If local ordinances

limiting    speech     on     public   sidewalks     are    unconstitutional

                                       42
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 43 of 46 - Page ID#: 776



restrictions on free speech, then it follows that a lawsuit for

invasion of privacy based on the same conduct would also impose an

unconstitutional       restriction       on     free   speech.          Moreover,     if

punishing judicial candidates for speaking on matters of public

concern   violates     constitutionally          protected       free    speech     then

surely a lawsuit for intentional infliction of emotional distress

arising from the same conduct would be similarly barred.

     Ultimately,       the    free     speech   protections       in    the     Kentucky

Constitution appear to parallel federal free speech protections

and, as a result, the Kentucky Constitution likely bars the tort

claims raised by the Plaintiffs in the present action.                           Still,

since   the   United    States       Constitution      serves    as     the   floor    of

substantive    rights    protections,          the   Kentucky     Constitution        may

provide additional protections for free speech not found in the

United States Constitution.            Regardless, since Defendants’ conduct

is   protected    by    the    First     Amendment        to   the     United    States

Constitution, this Court need not determine whether the Kentucky

Constitution provides additional protections that bars the tort

claims pleaded here.

                                 IV.    Conclusion

     After    reviewing       the     entire     record    and    considering         the

content, form, and context of the allegedly tortious speech at

issue in this case, Defendants’ speech was broadcast publicly on

the radio, television, and online, and was related to matters of

                                          43
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 44 of 46 - Page ID#: 777



public concern.      Thus, the speech in which the Defendants engaged

is entitled to special protection under the First Amendment to the

United States Constitution.        As a result, the tort claims alleged

by the Plaintiffs must be dismissed in their entirety because they

constitute a forbidden intrusion on the field of free expression.

To hold otherwise would pose a threat to free and robust debate of

public issues.

     Of course, creative minds may ponder a perpetual parade of

horribles and infinite slippery slope arguments as a result of

this holding.     This Court is sensitive to the real problem imposed

by   cyberbullying,     especially     in   the    age   of   social     media.

Furthermore, context, debate, and reflection may be lost with the

ability to instantaneously post a video or story online or on

social media.        Here, there appears to be no doubt that the

Plaintiffs in this action suffered genuine harm and discomfort as

a result of the some of the speech alleged in the complaint.

Moreover,     this   clash    of   rights     necessarily     requires     some

imposition on the right to privacy.          Regardless, the holding does

not necessarily render the Plaintiffs helpless.

     It is crucially important to take note of what this opinion

does not hold.        First, this opinion does not hold that the

Plaintiffs do not have an action for defamation against these

Defendants.      Defamation was not pleaded in the complaint and

therefore defamation was not considered here. Second, this opinion

                                      44
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 45 of 46 - Page ID#: 778



does not hold that all speech on matters of public concern is

protected from tort liability.          Each case is unique and requires

an individual review of the content, form, and context of the

speech at issue.     Third, this opinion does not necessarily prevent

the Plaintiffs from bringing the claims pleaded in this complaint

against unnamed third parties. The Plaintiffs may be able to bring

claims for intentional infliction of emotional distress, invasion

of privacy, and other related torts against the individuals who

made threats and contacted them directly.             Fourth, and finally,

this opinion does not indicate that the Court condones or approves

of the actions of the Defendants.          Again, whether the Defendants

acted badly based on general principles of common decency and

journalistic ethics was not an appropriate consideration for this

Court.   Individuals and corporate entities are not automatically

subjected to tort liability just because they act indecently or

immorally.

     In sum, the narrow holding here is that, based on the facts

pleaded in the complaint, the named Defendants engaged in speech

on matters of public concern on radio, television, and on the

internet.    Since speech on matters of public concern in a public

place is entitled to special First Amendment protection, the

Plaintiffs have not pleaded claims upon which relief may be granted

and the tort claims pleaded in the complaint must be dismissed.



                                      45
Case: 5:18-cv-00043-JMH Doc #: 65 Filed: 03/20/19 Page: 46 of 46 - Page ID#: 779



     Accordingly, IT IS ORDERED as follows:

     (1) The Court construes Defendants’ supplemental motion to

dismiss [DE 56] as a motion to dismiss the amended complaint;

     (2)    Defendants’ motion to dismiss [DE 56] is GRANTED;

     (3)    The claims in Plaintiffs’ amended complaint [DE 55] are

DISMISSED WITH PREJUDICE;

     (4)   A judgment consistent with this opinion will be entered

separately.


     This the 20th day of March, 2019.




                                      46
